Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Agreement, dated as of June 23, 2006, is made by and between Aksys, Ltd., a
Delaware corporation (the “Company”), and Howard J. Lewin (the “Indemnitee”) who
is currently serving as a director and/or officer of the Company.

WHEREAS, the Indemnitee is currently serving in the capacity or capacities
described above;

WHEREAS, the Company wishes the Indemnitee to continue to serve in such capacity
or capacities and the Indemnitee is willing, under certain circumstances, to
continue in such capacity or capacities;

WHEREAS, damages sought and sometimes paid, in many claims made against
corporate directors and officers, and the expenses required to defend such
claims, whether or not the allegations are meritorious, may not bear a
reasonable relationship to the amount of compensation received by and may be
beyond the financial resources of the Indemnitee;

WHEREAS, in addition to indemnification to which the Indemnitee is entitled to
under Delaware General Corporation Law and the Restated Certificate of
Incorporation of the Company, the Company furnishes, at its expense, directors’
and officers’ liability insurance protecting the Indemnitee for certain
liabilities which might arise in connection with his service, to or at the
request of the Company, but this insurance contains restrictions and
limitations;

WHEREAS, the Indemnitee has indicated that he does not regard the
indemnification available under Delaware General Corporation Law, the Restated
Certificate of Incorporation of the Company, and the Company’s directors’ and
officers’ liability insurance to be adequate protection against the risks
associated with his service to or at the request of the Company;

WHEREAS, the Indemnitee and the Company have concluded that the exposure to risk
of personal liability and payment of damages out of the Indemnitee’s personal
assets may result in overly conservative direction and supervision of the
Company’s affairs, which is detrimental to the best interests of the Company and
its stockholders; and

WHEREAS, the Company has concluded that additional protection is necessary for
its directors and elected officers.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.          Definitions.

(a)           Agent.  For the purposes of this Agreement, “agent” of the Company
means any person who is or was a director, officer, employee, agent or fiduciary
of the Company or a subsidiary of the Company, or is or was serving at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company as a director, officer,


--------------------------------------------------------------------------------




employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise or entity, including service with respect to an
employee benefit plan.

(b)           Disinterested Director.  For purposes of this Agreement,
“Disinterested Director” of the Company means a director of the Company who is
not and was not a party to the proceeding for which indemnification is being
sought by the Indemnitee.

(c)           Expenses.  For purposes of this Agreement, “expenses” includes all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements, other out-of-pocket
costs and reasonable compensation for time spent by the Indemnitee for which he
is not otherwise compensated by the Company or any third party) actually and
reasonably incurred by the Indemnitee in connection with either the
investigation, defense or appeal of a proceeding or potential proceeding or
establishing or endorsing a right to indemnification under this Agreement,
Section 145 of the General Corporation Law of Delaware (as amended from time to
time), the Restated Certificate of Incorporation of the Company (as amended from
time to time) or otherwise.

(d)           Independent Legal Counsel.  For purposes of this Agreement,
“Independent Legal Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporation law and
shall include any person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.

(e)           Proceeding.  For the purposes of this Agreement, “proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal administrative, investigative or any other type
whatsoever.

(f)            Subsidiary.  For purposes of this Agreement, “subsidiary” means
any corporation, partnership, joint venture or other enterprise, a majority of
whose equity interests are owned by the Company, directly or through one or more
of the Company’s other subsidiaries.

2.          Mandatory Indemnification.  In the event the Indemnitee is or was a
party to or is involved (as a party, witness, or otherwise) in any proceeding by
reason of (or arising in part out of) the fact that the Indemnitee is or was
acting as an agent of the Company, whether the basis of the proceeding is the
Indemnitee’s alleged action in an official capacity as a director or officer or
in any other capacity while serving as a director or officer, the Company shall
indemnify the Indemnitee to the fullest extent permitted by applicable law
against any and all expenses, liability, and loss (including judgments, fines,
ERISA excise taxes or penalties, and amounts paid or to be paid in settlement,
and any interest, assessments, or other charges imposed thereon, and any
federal, state, local, or foreign taxes imposed on any director or officer as a
result of the actual or deemed receipt of any payments under this Agreement)
reasonably incurred or suffered by such person in connection with such
proceeding.  The Company shall provide indemnification pursuant to this Section
2 as soon as practicable, but in no event later than 30 days after it receives
written demand from the Indemnitee.  Notwithstanding anything in this Agreement
to the contrary, the Indemnitee shall not be entitled to indemnification
pursuant to this

2


--------------------------------------------------------------------------------




Agreement (i) in connection with any proceeding initiated by the Indemnitee
against the Company or any director or officer of the Company unless the Company
has joined in or consented to the initiation of such proceeding or (ii) on
account of any suit in which judgment is rendered against the Indemnitee
pursuant to Section 16(b) of the Securities Exchange Act of 1934, as amended,
for an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company.

3.          Mandatory Advancement of Expenses.  The Company shall advance all
expenses incurred by the Indemnitee in connection with the investigation,
defense, settlement or appeal of any proceeding or potential proceeding referred
to in Section 2 to which the Indemnitee is a party, is threatened to be made a
party or could reasonably be expected to be a party or with respect to which the
Indemnitee could otherwise be involved (including involvement as a witness as a
result of the Indemnitee’s service) as an agent of the Company.  The Indemnitee
hereby undertakes to repay such amounts advanced if, but only if and to the
extent that, it shall ultimately be determined pursuant to the provisions hereof
that the Indemnitee is not entitled to be indemnified by the Company as
authorized hereby.  The advances to be made hereunder shall be paid by the
Company to the Indemnitee within ten (10) days following delivery of a written
request therefor by the Indemnitee to the Company; provided however, that, if
and to the extent that the Delaware General Corporation Law requires, an
advancement of expenses incurred by the Indemnitee in his capacity as a director
or officer shall be made only upon delivery of an undertaking by or on behalf of
the Indemnitee to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision, from which there is no further right to
appeal, that the indemnitee is not entitled to be indemnified for such expenses
under this Agreement or otherwise.

4.          Maintenance of D&O Insurance.

(a)           So long as the Indemnitee shall continue to serve as an agent and
thereafter so long as there is any reasonable possibility that the Indemnitee
shall be subject to any proceeding by reason of the fact that the Indemnitee
served in any of such capacity, the Company will employ its best efforts to
purchase and maintain in effect for the benefit of the Indemnitee one or more
valid, binding and enforceable policies of directors’ and officers’ liability
insurance (“D&O Insurance”) providing, in all respects, coverage and amounts at
least comparable to the D&O insurance in force as at the date of this Agreement.

(b)           Notwithstanding Section 4(a), the Company shall not be required to
maintain directors’ and officers’ liability insurance in effect with such
coverage amount and terms comparable to the D&O insurance in force as of the
date of this Agreement if, in the reasonable business judgment of the Board of
Directors of the Company, as it may exist from time to time, either (i) the
premium cost for such insurance is substantially disproportionate to the amount
of insurance, (ii) the coverage is so limited by exclusions that there is
insufficient benefit provided by such insurance or (iii) such insurance is not
available.  In the event of such a determination under the foregoing clauses
(i), (ii) or (iii), the Company shall use its best efforts to maintain the
maximum amount of D&O Insurance coverage that it can reasonably sustain.

3


--------------------------------------------------------------------------------




5.          Notice and Other Indemnification Procedures.

(a)           Promptly after (i) determining that a reasonable basis exists to
believe a proceeding may be commenced by a person other than such Indemnitee or
(ii) receipt by the Indemnitee of notice of the commencement of or the threat of
commencement of any proceeding, the Indemnitee shall, if the Indemnitee believes
that the indemnification with respect thereto properly may be sought from the
Company under this Agreement, notify the Company thereof.  The failure to notify
or promptly notify the Company shall not relieve the Company from any liability
which it may have to the Indemnitee otherwise than under this Agreement.

(b)           If, at the time of the receipt of a notice of the commencement of
a proceeding pursuant to Section 5(a), the Company has D&O Insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the D&O Insurance
policy.  The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, to or on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policy.

(c)           In the event the Company shall be obligated to pay the expenses of
the Indemnitee in connection with any proceeding or potential proceeding, the
Company, shall be entitled to assume the defense of such proceeding or potential
proceeding, with counsel approved by the Indemnitee (which approval shall not
unreasonably be withheld), upon the delivery to the Indemnitee of written notice
of its election so to do.  After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of counsel or other expenses subsequently incurred by the Indemnitee with
respect to the same proceeding or potential proceeding, provided that (i) the
Indemnitee shall have the right to employ his own counsel in any such proceeding
or potential proceeding at the Indemnitee’s expense, and (ii) the fees and
expenses of the Indemnitee’s counsel shall be paid by the Company if and to the
extent that (A) the employment of counsel by the Indemnitee has been previously
authorized by the Company, or (B) the Indemnitee shall have reasonably concluded
that there is a conflict of interest between the Company and the Indemnitee or
between the Indemnitee and other individuals indemnified by the Company in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assure the defense of such proceeding or potential
proceeding.

6.          Determination of Right to Indemnification.  It is the intent of this
Agreement to secure for Indemnitee rights of indemnity that are as favorable as
may be permitted under the law and public policy of the State of Delaware. 
Accordingly, the parties agree that the following procedures and presumptions
shall apply in the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:

(a)           To the extent the Indemnitee has been successful on the merits or
otherwise in defense of any proceeding referred to in Section 2 or in the
defense of any claim, issue or matter described therein, the Company shall
indemnify the Indemnitee pursuant to Section 2 against expenses actually and
reasonably incurred by him in connection with the investigation, defense, or
appeal of such proceeding.  If the Indemnitee has not been successful on the
merits or otherwise in any such defense, the Company also shall indemnify the
Indemnitee

4


--------------------------------------------------------------------------------




pursuant to Section 2 unless, and only to the extent that, the Indemnitee has
not met the applicable standard of conduct under the Company’s Restated
Certificate of Incorporation required to entitle the Indemnitee to such
indemnification.

(b)           Subject to the provisions of Section 7 relating to a Change in
Control (as defined therein), the determination as to whether the Indemnitee is
entitled to indemnification shall be made as follows:  (i) if requested by the
Indemnitee by Independent Legal Counsel selected by the Indemnitee with the
consent of the Company (which consent shall not be unreasonably withheld) or
(ii) if no request is made by the Indemnitee for a determination by Independent
Legal Counsel, (A) by a quorum of the Board of Directors consisting of
Disinterested Directors or (B) if such quorum is not obtainable or, even if
obtainable, a quorum of Disinterested Directors so directs, by Independent Legal
Counsel in a written opinion.  If Independent Legal Counsel shall make such
determination, the Company hereby agrees to pay the reasonable fees of such
counsel and to indemnify such counsel fully against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or counsel’s engagement pursuant hereto.

(c)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence. 
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Company, including financial
statements, or on information supplied to Indemnitee by the officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company.  In addition, the knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnification under this Agreement.  Whether or not the foregoing
provisions of this Section 6(c) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(d)           Notwithstanding a determination that the Indemnitee is not
entitled to indemnification with respect to a specific proceeding, the
Indemnitee shall have the right to apply to the court of Chancery of Delaware,
the court in which that proceeding is or was pending or any other court of
competent jurisdiction, for the purpose of enforcing the Indemnitee’s right to
indemnification or the advance payment of expenses pursuant to this Agreement. 
The burden of proof shall be on the Company in any such suit to demonstrate by
the weight of the evidence that the Indemnitee is not entitled to
indemnification or advance payment of expenses.  The Indemnitee’s expenses
incurred in successfully establishing his right to indemnification or
advancement of expenses, in whole or in part, in any such action (or settlement
thereof) shall be paid by the Company.

5


--------------------------------------------------------------------------------




(e)           Notwithstanding anything in Sections 2 or 3 to the contrary, the
Company shall not be liable under this Agreement to make any indemnity payment
or advancement of expenses in connection with any proceeding or potential
proceeding (i) to the extent that payment is actually made to or on behalf of
the Indemnitee under an insurance policy; (ii) to the extent that payment has
been or will be made to the Indemnitee by the Company otherwise than pursuant to
this Agreement; or (iii) to the extent that there was a final adjudication by a
court of competent jurisdiction that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to indemnification under
the Delaware General Corporation Law as it now exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said law permitted the Company to provide prior to such amendment).

7.          Change in Control.

(a)           The Company agrees that if there is a Change in Control, as
defined below, of the Company (other than a Change in Control which has been
approved by a majority of the members of the Board of Directors who were
directors immediately prior to such Change in Control), then with respect to all
matters thereafter arising concerning the rights of the Indemnitee to indemnity
payments and advance payments of expenses under this Agreement the Company shall
seek legal advice only from Independent Legal Counsel selected by the Indemnitee
with the consent of the Company (which shall not be unreasonably withheld). 
Such counsel, among other things, shall render a written opinion to the Company
and the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under this Agreement and applicable law.  The
Company agrees to pay the reasonable fees of the Independent Legal Counsel and
to indemnify such counsel fully against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or counsel’s engagement pursuant hereto.

(b)           Alternatively, the Indemnitee may choose to submit all matters
arising concerning his rights to indemnity payments and advance payments of
expenses under this Agreement to a panel of three arbitrators, one of whom is
selected by the Company, another of whom is selected by the Indemnitee and the
third of whom is selected by the first two arbitrators so selected.  Any such
submission shall be governed by the Commercial Arbitration Rules of the American
Arbitration Association and shall be deemed to be a submission within the
meaning of the Federal Arbitration Act or any statutory modification or
re-enactments thereof.  Arbitration proceedings shall take place in New York,
New York, unless otherwise agreed to by the parties.

(c)           “Change in Control” for purposes of this Agreement shall be deemed
to have occurred if (i) any “person” (as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding voting securities,
except that a person who as of the date of this Agreement owns 20% or more of
the total voting power represented by the Company’s

6


--------------------------------------------------------------------------------




outstanding voting securities shall not be deemed to have caused a Change in
Control, or (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-third (2/3) of the directors
then still in office, who either were directors at the beginning of the period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board of Directors, or (iii) the
Stockholders of the Company or the Board of Directors of the Company approve a
merger, plan of complete liquidation of the Company, an agreement for the sale
or disposition by the Company of all or any substantial part of the Company’s
assets, or other business combination of the Company with any other corporation,
other than a business combination which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 80% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such business combination.

8.          Limitation of Actions and Release of Claims.  No proceeding shall be
brought and no cause of action shall be asserted by the Company or any
subsidiary (or by any stockholder on behalf of the Company or any subsidiary)
against the Indemnitee, his spouse, heirs, estate, executors or administrators
after the expiration of one year from the act or omission of the Indemnitee upon
which such proceeding is based; provided, however, that in the event that the
Indemnitee has fraudulently concealed the facts underlying such cause of action,
no proceeding shall be brought and no cause of action shall be asserted after
the expiration of one year from the earlier of (i) the date the Company or any
subsidiary of the Company discovers such facts, or (ii) the date the Company or
any subsidiary of the Company could have discovered such facts by the exercise
of reasonable diligence.  Any claim or cause of action of the Company or any
subsidiary of the Company, including claims predicated upon the negligent act or
omission of the Indemnitee, shall be extinguished and deemed released unless
asserted by filing of a legal action within such period.  This Section 8 shall
not apply to any cause of action which has accrued on the date hereof and of
which the Indemnitee is aware on the date hereof but as to which the Company has
no actual knowledge apart from the Indemnitee’s knowledge.

9.          Non-exclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which the Indemnitee may have under any provision of law, the
Company’s Restated Certificate of Incorporation or By-Laws, the vote of the
Company’s stockholders or Disinterested Directors, other agreements, or
otherwise, both as to action in his official capacity and to action in another
capacity while occupying his position as an agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an agent of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee.

10.        Settlement.  The Company shall not be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
proceeding without its written consent, which consent shall not be unreasonably
withheld.  The Company shall not settle any proceeding which would impose any
penalty or limitation on the Indemnitee without the Indemnitee’s written
consent, which consent shall not be unreasonably withheld.  In the event that
consent is not given and the parties hereto are unable to agree on a proposed
settlement,

7


--------------------------------------------------------------------------------




Independent Legal Counsel shall be retained by the Company, at its expense, with
the consent of the Indemnitee, which consent shall not be unreasonably withheld,
for the purpose of determining whether or not the proposed settlement is
reasonable under all the circumstances and if Independent Legal Counsel
determines the proposed settlement is reasonable under all the circumstances,
the settlement may be consummated without the consent of the other party.

11.        Subrogation Rights.  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee against any person or organization
and the Indemnitee shall execute all papers required and shall do everything
that may be reasonably necessary to secure such rights.

12.        Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the full extent now or hereafter not
prohibited by law. Indemnitee’s rights hereunder shall apply to claims made
against Indemnitee arising out of acts or omissions which occurred prior to the
date hereof as well as those which occur after the date hereof.

13.        Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to Section 13.

14.        Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

15.        Successors and Assigns.  The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto
(including, with respect to the Company, any director or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
assets or business of the Company).

16.        Death or Disability.  In the event Indemnitee shall become
incapacitated or die, then (a) the Company shall become obligated to provide
indemnification and payments to each person to whom responsibility for any claim
covered hereby shall pass by reason of such incapacity or death to the same
extent the Company would have been obligated to provide indemnification and
payments to Indemnitee if such incapacity or death had not occurred and (b) each
person to whom Indemnitee’s rights shall pass by reason of such incapacity or
death (i) shall be entitled to enforce all rights arising under or by reason of
this Agreement to the same

8


--------------------------------------------------------------------------------




extent to which Indemnitee could have enforced such rights if such incapacity or
death had not occurred and (ii) shall also be deemed to be an “Indemnitee” for
purposes of this Agreement.

17.        Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (a) on
the date of delivery if delivered by hand or (b) on the second business day
after being deposited in the government mail (registered or express), postage
prepaid.  Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

18.        Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

19.        Consent to Jurisdiction.  The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
and the Company irrevocably consents to the jurisdiction of any court in which
an Indemnitee brings action pursuant to Section 6(d), for all purposes in
connection with any proceeding which arises out of or relates to this
Agreement.  The Company agrees not to initiate any such action or proceeding in
any state other than Delaware.

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

AKSYS, LTD.

 

Two Marriott Drive
Lincolnshire, Illinois 60069

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

10


--------------------------------------------------------------------------------